Rugg, C. J.
This is an action of tort to recover damages alleged to have been caused by the negligence of the defendant. The undisputed facts showed that the defendant sent a “green horse, ” which it had owned three days, through one of the busiest parts of Boston in charge of a competent driver without any knowledge or making any effort to ascertain whether the horse was used to the sounds and sights of a great city. At the noise of the first electric car the horse shied and broke a plate glass window of the plaintiff.
The question of the defendant’s negligence rightly was submitted to the jury. The jury as men of common experience might have inferred that a green horse was one understood to be fresh from the country and entirely unwonted to the distracting conditions of Boston streets, and that the responsible agents of the defendant knew this. To take out such a horse for its first journey under the circumstances here disclosed might have been found to have been wanting in due care.

Exceptions overruled.